462 F.2d 129
Alfred L. McMICKING, Petitioner-Appellee,v.Lt. Col. Jack A. METCALF, Commanding Officer, Armed ForcesExamining and Entrance Station, Oakland,California, Stanley R. Resor asSecretary of the Army of theUnited States,Respondents-Appellants.
No. 71-2002.
United States Court of Appeals,
Ninth Circuit.
June 20, 1972.

Richard F. Locke, Asst. U. S. Atty.  (argued), James L. Browning, U. S. Atty., San Francisco, Cal., for respondents-appellants.
Anthony F. Granucci (argued), of Thelen, Marrin, Johnson & Bridges, San Francisco, Cal., Robert L. Henn, of Angell, Adams & Holmes, San Francisco, Cal., for petitioner-appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and SHARP,* District Judge.
PER CURIAM:


1
There is sufficient evidence in the record to support the finding that the notification of classification was not mailed to petitioner "as soon as practicable." 32 C.F.R. 1623.4(a).  The trial court found this prejudiced the petitioner.  Thus, we cannot find that it acted improperly in ordering his release from the Army.  See Knox v. United States, 200 F.2d 398 (9th Cir. 1952).


2
The order appealed from is affirmed.



*
 The Honorable Morell E. Sharp, United States District Judge for the Western District of Washington, sitting by designation